internal_revenue_service national_office technical_advice_memorandum date tam-112573-00 cc fip b4 number release date index uil no case mis no taxpayer’s name taxpayer’s address taxpayer’s identification no years involved legend taxpayers year year year year year date state a a b c d dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren tam-112573-00 dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret issues i what is the national_office position for the deduction of losses_incurred with regard to the standards and procedures reflected in sec_1_832-4 and revproc_75_56 c b do the rules set out in sec_1_832-4 and b reflect different standards for determining the amount of a property and casualty p c insurance company’s allowable loss reserve and if so what are the reasons for those different standards what is the meaning of the phrase must represent actual unpaid_losses as nearly as its is possible to ascertain them as reflected in sec_1_832-4 what does the term fair mean in the fair and reasonable standard what is the meaning of the phrase will be required to pay as reflected in sec_1_832-4 what is the appropriate standard of proof in cases regarding adjustments to unpaid_losses does revproc_75_56 prescribe a testing methodology that the service must utilize to determine whether the reserves that the taxpayer established were fair and reasonable does revproc_75_56 require the service to hold that loss_reserves for a particular year are fair and reasonable if subsequent actual loss payments plus remaining reserves for that year exceed the original reserves ii are contingent or anticipated asbestos and environmental a e losses allowable for federal_income_tax purposes effective date sec_1_832-4 has been redesignated as sec_1_832-4 tam-112573-00 iii whether the change in year from a non-actuarial to an actuarial calculation of unpaid a e losses constitutes a change in method_of_accounting conclusions i sec_1_832-4 and -4 b do not set forth disparate standards the standard set forth in sec_1_832-4 generally applies to the method in which the taxpayer estimates unpaid_losses whereas the standard set forth in sec_1_832-4 focuses on what is required before the service may make an adjustment thus where a reserve is fair and reasonable in amount it is assumed that the taxpayer has based the reserve on actual unpaid_losses as nearly as it is possible to ascertain them the phrase must represent actual unpaid_losses as nearly as it is possible to ascertain them as used in treas reg a merely directs taxpayers to base their estimates of unpaid loss_reserves on losses that have actually been incurred and prohibits taxpayers from artificially inflating reserves by making estimates in excess of a more likely estimate since the service may only adjust a taxpayer’s estimate of unpaid_losses under sec_1_832-4 if that estimate is not fair and reasonable the relevant standard is fair and reasonable in the context of sec_1_832-4 the terms fair and reasonable are closely related if not synonymous in addition there is no authority that sets forth fairness as a requirement separate from reasonableness under sec_1_832-4 thus the term fair added to reasonable does not mean more than reasonable the use of the term will rather than might in sec_1_832-4 refers to the requirement that taxpayers base their estimates of unpaid_losses on actual losses not losses that might occur in the future the phrase will be required to pay does not impose a requirement that taxpayers’ estimates of unpaid_losses represent the most accurate estimate in cases involving unpaid loss estimates taxpayers bear the burden of proving by a preponderance_of_the_evidence that the service’s adjustment is incorrect taxpayers may accomplish this by establishing that their reserve estimate was fair and reasonable in accordance with sec_1_832-4 the reference in sec_1_832-4 to the opinion of the district_director does not create an abuse_of_discretion standard similarly the tax court’s holding in 99_tc_9 aff’d 7_f3d_1235 5th cir does not create the presumption that a p c actuary’s estimate of unpaid_losses is correct tam-112573-00 unless proven by the service to be substantially unreasonable lastly taxpayers cannot meet their burden of establishing that their reserves are reasonable by simply showing that the amount of unpaid_losses claimed on their return is identical to the amount reflected on their annual_statement revproc_75_56 does not set forth a particular testing methodology since the reasonableness of a taxpayer’s estimate of unpaid_losses depends upon the information available to the taxpayer when the estimate is made the use of a hindsight analysis is not appropriate under sec_1_832-4 and revproc_75_56 rather the service should test reserves on the basis of a historical development analysis ii although taxpayers’ unpaid_losses attributable to their a e liabilities are inherently uncertain that fact alone does not establish that the reserves are non-deductible contingency reserves if taxpayers based their estimates of a e losses on actual unpaid_losses rather than on anticipated losses arising from future loss events taxpayers’ estimates are properly includible in their reserves for unpaid_losses if the estimates are fair and reasonable in amount iii taxpayers’ enhanced reliance on actuarial techniques in year does not result in a change in its method_of_accounting assuming that taxpayers were basing their estimates on actual unpaid_losses prior to year we note however that if a taxpayer changes the manner in which it estimates actual unpaid_losses the service may make an adjustment if the change yields a result that is not fair and reasonable facts the years at issue are year sec_2 through taxpayers are comprised of a holding_company and its property and casualty insurance subsidiaries the subsidiaries the subsidiaries are domestic companies that are regulated by state a among the lines written by the subsidiaries are auto bodily injury commercial multiple peril workers compensation general liability and homeowners taxpayers’ internal actuarial department prepared yearly reports indicating estimates of the subsidiaries’ unpaid_losses for the purpose of annual_statement reporting for the years in issue the actuarial department’s reports and taxpayers’ annual statements reflected year-end estimates of the subsidiaries’ combined unpaid_losses and loss adjustment expenses lae as follows the term annual_statement refers to the financial statement form prescribed by the national association of insurance commissioners naic estimate on annual_statement in millions difference between low and high of estimate range per report and annual_statement estimate range of estimates per report in millions tam-112573-00 year point estimate per report in millions year year year year in addition to the reviews performed by taxpayers’ internal actuaries taxpayers’ unpaid loss estimates have been reviewed by several independent actuarial consulting firms the recommended unpaid loss estimates set forth in these reviews in comparison to the estimates set forth in taxpayers’ annual_statement are as follows actuarial firm analysis performed recommendation a b b b c b d reserve review for end of year limited to certain key lines estimated reserve dollar_figurea less than annual_statement estimate reserve review for end of year performed in conjunction with taxpayers’ financial audit reserve review for end of year performed in conjunction with taxpayers’ financial audit reserve review for end of year performed in conjunction with taxpayers’ financial audit reserve review for end of year performed in conjunction with state a’s insurance department’s triennial financial examination reserve review for end of year performed in conjunction with taxpayers’ financial audit estimated reserve dollar_figureb less than annual_statement estimate estimated reserve dollar_figurec less than annual_statement estimate estimated reserve dollar_figured less than annual_statement estimate estimated reserve dollar_figuree greater than annual_statement estimate estimated reserve dollar_figuref less than annual_statement estimate reserve review for end of year sec_2 through prepared for the service in conjunction with the examination of taxpayers’ returns estimated reserve dollar_figureg less than annual_statement estimate for year dollar_figureh less for year dollar_figurei less for year and dollar_figurej less for year consistent with d’s conclusions described above the revenue_agent has proposed adjustments to taxpayers’ unpaid loss_reserves for year sec_2 through in the amounts of dollar_figureg dollar_figureh dollar_figurei and dollar_figurej respectively tam-112573-00 in addition to the liabilities described above during the years in issue taxpayers were potentially liable for a e claims attributable to policies written prior to year this is because parties insured by taxpayers prior to year are subject_to joint retroactive liability pursuant to the comprehensive environmental response conservation and liability act of cercla presently codified pincite u s c sec_9601 et seq as relevant here cercla imposes joint several strict and retroactive liability on all potentially responsible parties prps for the costs of remediating hazardous waste sites the most polluted of which are placed on the national priorities list npl prps may include generators transporters storage facilities treatment facilities owners of the site land operators of the site and lenders according to the environmental protection agency’s epa internet website there were big_number sites listed on the npl as of date see http epa gov superfund sites query queryhtm npltotal htm since prps generally seek indemnification from their general liability insurers for their cercla remediation costs taxpayers in this case are potentially subject_to retroactive liability for claims arising under cercla particularly taxpayers are potentially subject_to claims covered by policies in effect during the 1960's and 1970's environmental claims may be made against multiple policies and insurers because pollutants are often released over many years and the epa periodically updates the npl to add or remove sites accordingly taxpayers’ liabilities arising from cercla during the years in issue were difficult to ascertain taxpayers established unpaid loss_reserves for a e liabilities separately from the unpaid loss_reserves described above taxpayers’ actuarial reports explain that taxpayers established reserves for a e liabilities as part of special situation reserves due to the uncertain nature of a e liabilities throughout the insurance industry during year sec_2 through there was no generally-accepted actuarial method for calculating unpaid loss_reserves for such liabilities consequently taxpayers did not employ a generally-accepted actuarial method in making estimates for year sec_2 through taxpayers estimated unpaid loss_reserves pertaining to their a e liabilities net of reinsurance in the amounts of dollar_figurek for year dollar_figurel for year and dollar_figurem for year a performed an actuarial review of taxpayers’ unpaid loss_reserves for a e liabilities as of date1 year in its report a recommended that taxpayers increase its unpaid loss reserve for a e liabilities by between dollar_figuren and dollar_figureo in estimating taxpayers’ liabilities a employed three methods a model analysis which calculated ultimate losses by applying a simulation model based on a sample group of insureds to taxpayers’ actual claims data a loss development factor projection which calculated ultimate losses by applying an assumed development pattern to taxpayers’ paid_or_incurred losses and a market share analysis which calculated taxpayers’ ultimate losses by attributing to taxpayers on the basis of market share a portion of the entire industry’s estimated ultimate liability relying upon a’s analysis taxpayers established unpaid loss_reserves for a e liabilities at the end of year in the amount of dollar_figurep reflecting an increase from year in the amount of dollar_figureq ie dollar_figurep less dollar_figurem tam-112573-00 during the course of the examination of taxpayers’ returns d accepted as reasonable taxpayers’ a e reserves for year sec_2 to and performed an analysis of taxpayers’ a e reserves for year d concluded that taxpayers’ reserves for year should have been reduced by the amount of dollar_figurer to dollar_figures thus of taxpayers’ dollar_figureq increase in its a e reserves for year d accepted dollar_figuret ie dollar_figureq less dollar_figurer as reasonable d reasoned that a dollar_figuret increase was reasonable because that amount represented the midpoint of a’s recommendation less losses actually paid law and analysis property and casualty insurers must include in gross_income the amount of their underwriting_income as provided in sec_832 computed on the basis of the underwriting and investment exhibit of the naic annual_statement sec_832 sec_832 defines the term underwriting_income as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred with respect to the term losses_incurred sec_832 provides that a property and casualty insurance_company is entitled to reduce gross_income for the taxable_year to the extent that its estimated unpaid_losses exceed its estimated unpaid_losses for the previous taxable_year conversely sec_832 provides that a property and casualty insurance_company must increase gross_income for the taxable_year to the extent that its estimated unpaid_losses are less than its estimated unpaid_losses with respect to the previous taxable_year the deduction for unpaid_losses is not subject_to cash or accrual accounting rules see 481_us_239 rather unpaid_losses are an estimate made at the close of the taxable_year of the insurer’s liability for claims that it will be required to pay in future years 65_tc_897 aff’d on another issue 571_f2d_514 10th cir in estimating its unpaid_losses an insurance_company must comply with sec_1_832-4 which requires in computing losses_incurred the determination of unpaid_losses at the close of each year must represent actual unpaid_losses as nearly as it is possible to ascertain them regarding whether an insurer has improperly overstated its unpaid_losses for tax purposes sec_1_832-4 provides every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company's experience with similar cases represent a fair and reasonable estimate of the amount the company will be required to tam-112573-00 pay amounts included in or added to the estimates of unpaid_losses which in the opinion of the district_director are in excess of a fair and reasonable estimate will be disallowed as a deduction the district_director may require any insurance_company to submit such detailed information with respect to its actual experience as is deemed necessary to establish the reasonableness of the deduction for losses_incurred revproc_75_56 provides that the standard of reasonableness concerning the computation of unpaid_losses will be that set forth in sec_1_832-4 and sec_1 b revproc_75_56 sec_3 1975_2_cb_596 whether a taxpayer’s estimate of unpaid_losses is fair and reasonable is essentially a valuation issue and a question of fact 69_tc_260 aff’d 598_f2d_1211 1st cir i what is the national_office position for the deduction of losses_incurred with regard to the standards and procedures reflected in sec_1_832-4 and revproc_75_56 c b do the rules set out in sec_1_832-4 and sec_1_832-4 reflect different standards for determining the amount of a p c company’s allowable loss reserve and if so what are the reasons for those different standards sec_1_832-4 which requires that taxpayers’ estimate unpaid_losses at the close of each year represent actual unpaid_losses as nearly as it is possible to ascertain them seems to set forth a more stringent standard than sec_1 b which requires that estimates of unpaid_losses be stated in amounts which represent a fair and reasonable estimate of the amount the company will be required to pay sec_1_832-4 appears to require that insurers’ estimates of actual unpaid_losses to be as accurate as possible whereas sec_1_832-4 merely requires that such estimates be fair and reasonable nevertheless sec_1_832-4 and -4 b do not represent different standards the apparent disparity between sec_1_832-4 and sec_1_832-4 can be reconciled by exploring the background of each provision the relevant language in the predecessor to sec_1_832-4 was contained in a regulation promulgated on date see t d date during this time the naic required insurers to establish unpaid loss_reserves equal to the greater of two separately-calculated reserves a case-based reserve representing the aggregate reserves for specific claims estimated by the insurer’s claims adjusters or a formula reserve representing a specified percentage of the insurer’s premium volume see charles w tye the convention form and insurance_company tax problems tax law rev prior to promulgation of t d the service had successfully litigated its position that insurers were only entitled to deduct unpaid_losses that were calculated on the case method thereby preventing tam-112573-00 insurers from using the formula method for tax purposes see eg 33_bta_501 aff’d 89_f2d_186 9th cir 29_bta_479 aff’d 76_f2d_332 3d cir accordingly the language presently contained in sec_1_832-4 was initially included in the regulations in an attempt to emphasize the service’s longstanding position that insurers were not entitled to use the formula method for tax purposes although the service in promulgating t d expressly restricted taxpayers to the case method the requirement that unpaid_losses must represent actual unpaid_losses as nearly as it is possible to ascertain them standing alone appeared to set forth an exact standard with respect to an estimated item that was inherently uncertain accordingly t d raised additional questions concerning the manner in which the service would determine whether case-based reserves were overstated see charles w tye federal taxation of insurance_companies and their problems taxe sec_594 sec_616 date opining that t he service if it is to try and treat the computation of ‘unpaid losses’ as an exact science on a case basis should give the companies more of a guide to their intention than to merely state that ‘unpaid losses must represent actual unpaid_losses as nearly as it is possible to ascertain them’ the service addressed these concerns on date by promulgating the predecessor to sec_1_832-4 which authorized the service to make adjustments to reserves that it deemed impermissibly excessive ie not fair and reasonable see t d date in this regard accompanying issuance of t d was comm mim r a no which set forth a rule_of thumb for auditing agents to use in determining whether estimates of unpaid_losses were reasonable specifically it directed agents to make adjustments to loss_reserves for certain lines of insurance only if the average of the preceding five years’ estimated losses exceeded percent of the average one year development of those estimates see revproc_75_56 despite promulgation of t d in taxpayers and the service continued to dispute whether formula reserves were appropriate for tax purposes the tax_court eventually permitted the use of formula reserves thereby reversing its decisions in pacific employers and american title see columbia cas co v commissioner 7_tcm_282 the dispute was eventually resolved in when the naic no longer required insurers to take formula reserves into account in computing income for annual_statement purposes see tye convention form pincite relevant portions of comm mim r a no are set forth in 598_f2d_1211 n 1st cir due to technological advancements within the insurance industry the service in revproc_75_56 announced that it would no longer rely upon the guidelines set forth in comm mim r a no tam-112573-00 accordingly the standard set forth in sec_1_832-4 generally applies to the method in which the taxpayer estimates unpaid_losses whereas the standard set forth in sec_1_832-4 focuses on what is required before the service may make an adjustment sec_1_832-4 directs the taxpayer to base its estimate of unpaid loss_reserves on losses that have actually been incurred and prohibits taxpayers from artificially inflating reserves by making estimates in excess of a more likely estimate given that estimates of unpaid_losses are inherently uncertain however sec_1_832-4 contemplates that reasonable parties may disagree as to what constitutes the most accurate estimate of an insurer’s unpaid_losses therefore sec_1_832-4 provides that the service may only adjust a taxpayer’s loss reserve if it is in excess of a fair and reasonable amount based upon the facts in each case and the taxpayer's experience with similar cases thus where a reserve is fair and reasonable in amount it is assumed that the taxpayer has based the reserve on actual unpaid_losses as nearly as it is possible to ascertain them for the foregoing reasons we conclude that sec_1_832-4 and -4 b do not set forth disparate standards what is the meaning of the phrase must represent actual unpaid_losses as nearly as it is possible to ascertain them as reflected in sec_1_832-4 the parties in this case dispute whether the phrase as nearly as it is possible imposes a most accurate standard upon taxpayers actuarial estimates of unpaid_losses are inherently uncertain thus different actuaries may arrive at different results in attempting to calculate a most accurate estimate accordingly sec_1 b authorizes the service to make an adjustment to a taxpayer’s unpaid loss estimate only if the estimate exceeds a fair and reasonable estimate as explained infra the unpaid loss estimate reflected on a taxpayer’s annual_statement in some cases may not satisfy the fair and reasonable standard for tax purposes a taxpayer’s estimate of unpaid_losses will typically be considered fair and reasonable for tax purposes if the taxpayer estimates its unpaid_losses on the basis of a recognized methodology that is appropriate for its particular line_of_business calculates the estimate in accordance with actuarial standards and properly takes into account its prior experience furthermore an estimate chosen from a range of reasonable estimates may in certain cases satisfy the requirements set forth in the regulations see utah medical ins ass’n v commissioner tcmemo_1998_458 since different actuaries or different actuarial techniques may at different results in attempting to arrive at a most accurate estimate the language as nearly as it is possible to ascertain them does not preclude the use of ranges whether a range is appropriate will depend upon the facts of each case for example a range may be warranted with regard to more volatile lines of insurance similarly the breadth of such a range will also depend upon the facts of each case tam-112573-00 accordingly the phrase must represent actual unpaid_losses as nearly as it is possible to ascertain them as used in sec_1_832-4 does not impose upon taxpayers a most accurate standard in terms of estimating unpaid_losses that language merely directs the taxpayer to base its estimate of unpaid_losses on losses that have actually been incurred and prohibits taxpayers from artificially inflating reserves by making estimates in excess of a more likely estimate since the service may only adjust a taxpayer’s estimate of unpaid_losses under sec_1_832-4 if that estimate is not fair and reasonable the proper standard is fair and reasonable what does the term fair mean in the fair and reasonable standard the parties dispute whether the term fair added to the term reasonable imposes upon taxpayers a higher than reasonable standard with respect to estimates of unpaid_losses in the context of sec_1_832-4 the two terms are closely related if not synonymous if there is any distinction between the two terms it is that fair refers to something impartial and free from bias while reasonable refers to something governed in accordance with reason or sound thinking or within the bounds of common sense see american heritage dictionary pincite houghton mifflin co 2d college ed with respect to unpaid loss estimates an estimate that is reasonable could typically be characterized as fair and vice versa if for example a taxpayer’s unpaid loss estimate is based on sound reason then the estimate is not biased against the service in this regard the authorities concerning estimates of unpaid_losses do not refer to the fairness of the reserve separately from the reasonableness of the reserve see eg sec_1_832-4 providing that the service may require insurers to furnish documentation as is deemed necessary to establish the reasonableness of the deduction for losses_incurred revproc_75_56 referring to the standard of reasonableness in computing unpaid_losses accordingly the term fair added to reasonable does not mean more than reasonable what is the meaning of the phrase will be required to pay as reflected in sec_1_832-4 the parties dispute whether the provision in sec_1_832-4 that estimates in unpaid_losses represent a fair and reasonable estimate of the amount the company will be required to pay imposes a requirement that taxpayers’ estimates of unpaid_losses represent the most accurate estimate of unpaid_losses in particular the parties dispute whether the regulation’s use of the phrase will be required to pay as opposed the american heritage dictionary pincite houghton mifflin co 2d college ed defines reasonable with reference to fair as follows not excessive or extreme fair reasonable prices tam-112573-00 to the phrase might be required to pay prevents taxpayers from using anything other than the most accurate estimate as discussed supra the proper standard for the service to use in adjusting a taxpayer’s unpaid loss reserve is fair and reasonable since estimates of unpaid_losses are inherently uncertain taxpayers cannot be sure what amount they will be required to pay at the time that they make the estimate thus the term will in the regulation does not require that the taxpayer be absolutely certain that its estimate will prove to be correct the standard fair and reasonable accounts for this uncertainty the regulation’s use of the term will rather than might refers to the requirement that taxpayers base their estimates of unpaid_losses on actual losses not losses that might occur in the future accordingly the phrase will be required to pay does not impose a requirement that taxpayers’ estimates of unpaid_losses represent the most accurate estimate what is the appropriate standard of proof in cases regarding adjustments to unpaid_losses the parties dispute whether the language in sec_1_832-4 that permits the service to adjust unpaid loss estimates which in the opinion of the district_director exceed a fair and reasonable estimate means that the taxpayer can successfully challenge the service’s adjustment only by showing that the adjustment constituted an abuse_of_discretion alternatively the parties dispute whether taxpayers in this case can successfully challenge the service’s adjustments by proving that taxpayers’ estimates were fair and reasonable rather than by proving that the service’s adjustments were not fair and reasonable in tax disputes including those involving unpaid loss estimates the burden_of_proof is typically upon the taxpayer to establish that the service’s determination was incorrect t c rule a hanover t c pincite minnesota lawyers mut ins co v commissioner tcmemo_2000_203 whether a taxpayer has met this burden is determined by a preponderance_of_the_evidence 112_tc_26 in hanover however the tax_court in dicta suggested that taxpayers may have an even greater burden in cases involving estimates of unpaid_losses explaining indeed it might well be argued in light of the language of sec_1_832-4 that petitioner bears the burden of showing not only that its unpaid loss_reserves were reasonable but also that respondent’s we note that sec_7491 enacted by a of the internal_revenue_service restructuring reform act of publaw_105_206 112_stat_685 provides that the secretary bears the burden_of_proof regarding factual issues in certain cases the provisions of sec_7491 are not at issue in this case tam-112573-00 adjustments constituted an abuse_of_discretion however it is not here held that petitioner bears this double burden hanover t c pincite n in so doing the court compared adjustments to unpaid_losses with adjustments to bad_debt reserves where an abuse_of_discretion standard was applicable see 63_tc_198 despite the dicta in hanover the deduction for unpaid_losses can be distinguished from the deduction for bad_debt reserves as discussed supra sec_832 and b requires insurers to deduct unpaid_losses in accordance with the annual_statement method_of_accounting which in turn requires insurers to estimate unpaid_losses in contrast the deduction for bad_debts under sec_166 of the code provided taxpayers with the choice of deducting reasonable additions to bad_debts under a reserve_method of accounting subject_to the discretion of the secretary the deduction for unpaid loss_reserves therefore is a component of a broader statutory scheme that requires insurers to employ the annual_statement method_of_accounting whereas the deduction for bad_debt reserves under sec_166 of the code was neither mandatory nor part of a larger statutory scheme therefore we conclude that the service’s adjustments to a taxpayer’s unpaid loss estimates are not subject_to an abuse_of_discretion standard sec_1_832-4 authorizes the service to make an adjustment to a taxpayer’s estimate of unpaid_losses only if the estimate is not fair and reasonable although the service’s determination is presumed correct the taxpayer can rebut this presumption by establishing by a preponderance_of_the_evidence that its reserve estimate was fair and reasonable thus by establishing that its reserve estimate was fair and reasonable the taxpayer effectively proves that the service’s adjustment was improper this is consistent with the standard employed by the tax_court subsequent to the issuance of its opinion in hanover see eg minnesota lawyers supra utah medical supra nevertheless the service is not required to accord deference to the opinion of the taxpayer’s actuary in this regard the tax_court in 99_tc_9 aff’d 7_f3d_1235 5th cir in addressing the actuarial assumptions of a defined_benefit_plan under sec_412 explained that the service was only permitted to retroactively challenge an actuary’s assumptions if the assumptions were substantially unreasonable such actuarial deference is not applicable with respect to estimates of unpaid loss_reserves for p c insurers first the court in vinson elkins addressed specific statutory provisions that are not applicable to p c insurers and relied upon the unique legislative_history underlying those provisions second the united_states court_of_appeals for the fifth circuit in affirming the tax court’s opinion in vinson elkins questioned whether the substantially repealed in sec_166 of the code provided that there shall be allowed in the discretion of the secretary a deduction for a reasonable addition to a reserve for bad_debts tam-112573-00 unreasonable standard employed by the tax_court was appropriate f 3d pincite lastly sec_1_832-4 authorizes the service to adjust a taxpayer’s reserves if they are not fair and reasonable in amount there is no requirement that the reserve be established as substantially unreasonable prior to any adjustments we also note that taxpayers in general cannot meet their burden of establishing that the service’s adjustment is incorrect by simply showing that the amount of unpaid_losses claimed on their return is the same as the amount reflected on their annual_statement sec_1_832-4 was fashioned in an attempt to limit the deduction for unpaid_losses to estimates that were fair and reasonable in amount both the tax_court and the united_states court_of_appeals for the first circuit in upholding the validity of sec_1_832-4 have held that a taxpayer’s adherence to the annual_statement does not preclude the service from contesting the reasonableness of the estimates contained therein see 598_f2d_1211 1st cir aff’g 65_tc_715 the legislative_history underlying the tax_reform_act_of_1986 pub_l_no cites with approval the first circuit’s opinion in hanover specifically the house conference_report contains the following explanation the amount of the deduction for losses_incurred must be reasonable see reg b and hanover insurance co v commissioner 598_f2d_1121 sic 1st cir cert_denied 444_us_915 thus under present law the internal_revenue_service may review and if appropriate adjust the amount of the deduction for unpaid_losses and unpaid loss adjustment expenses h_r conf_rep no 99th cong 2d sess ii-357 1986_3_cb_338 the principle that the service may challenge for tax purposes the amount of unpaid_losses reflected on an insurer’s annual_statement appeared to have been questioned in 972_f2d_858 7th cir where the seventh circuit explained generalities about what f ederal tax statutes are concerned with do not control concrete cases sec_832 is no ordinary rule it expressly links federal taxes to the naic’s annual_statement sec_832 requires an insurer to use the underwriting and investment exhibit of the annual_statement as approved by the naic to determine its gross although the court in utah medical cited vinson elkins the court did not do so for the purpose of adopting a standard of deference for the taxpayer’s actuary the tax_court more recently reaffirmed this principle in minnesota lawyers mut ins co v commissioner tcmemo_2000_203 tam-112573-00 income both the premiums earned and losses_incurred go into determining gross_income -- which is to be computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the naic state insurance commissioners’ preferences about reserves thus are not some intrusion on federal tax policy using their annual_statement is federal tax law sears f 2d pincite the opinion in sears however did not question the service’s well-established authority to adjust for tax purposes specific amounts reflected on an insurer’s annual_statement rather the issue in sears concerned the timing of losses included in an insurer’s reserve for unpaid_losses attributable to mortgage_insurance the court in sears rejecting the service’s position in that case concluded that the annual_statement method_of_accounting required mortgage insurers to establish reserves when the borrower had defaulted and that the service was bound to accept that methodology in this case however the issue is not whether the annual statement’s method_of_accounting is applicable for tax purposes the issue is whether taxpayers properly estimated a particular item set forth on the annual_statement thus the holding in sears is distinguishable from the holding in hanover accordingly in cases involving unpaid loss estimates taxpayers bear the burden of proving by a preponderance_of_the_evidence that the service’s adjustment was incorrect the taxpayer may meet its burden by establishing that its reserve estimate was fair and reasonable in accordance with sec_1_832-4 the reference in sec_1_832-4 to the opinion of the district_director does not create an abuse_of_discretion standard similarly the holding in vinson elkins cannot be extended to the context of p c insurance in an attempt to accord deference to the insurer’s actuary lastly taxpayers cannot meet their burden of establishing that their estimates were fair and reasonable by simply showing that the amount of unpaid_losses claimed on their return is identical to the amount reflected on their annual_statement does revproc_75_56 prescribe a testing methodology that the service must utilize to determine whether the reserves that the taxpayer established were fair and reasonable revproc_75_56 does not set forth a particular testing methodology rather dollar_figure of revproc_75_56 provides that the standard of reasonableness in computing unpaid_losses will be that set forth in sec_1_832-4 and sec_1_832-4 of the regulations does revproc_75_56 require the service to hold that loss_reserves for a particular year are fair and reasonable if subsequent actual loss payments plus remaining reserves for that year exceed the original reserves tam-112573-00 the parties’ submissions refer to the use of subsequent development hindsight and historical development as a means of testing whether an unpaid loss estimate for a particular year is fair and reasonable we understand the term subsequent development as referring to the amount and timing of actual loss payments made by a company with respect to losses contemplated by a previous year’s unpaid loss estimate we understand the term hindsight as referring to an analysis of the subsequent development of a particular year’s unpaid loss estimate for the purpose of determining whether the estimate proved sufficiently accurate to be considered fair and reasonable we understand the term historical development as referring to an analysis of the subsequent development of prior years’ unpaid loss estimates for the purpose of determining whether the unpaid loss estimate for the present year is fair and reasonable for example if a company’s unpaid loss estimate for year were at issue the subsequent development of that estimate would be the amount of losses paid_by the company in year and each year thereafter with respect to losses contemplated by the estimate for year a hindsight analysis would attempt to determine whether the estimate for year was fair and reasonable by comparing the original year estimate with the amount subsequently paid with respect to losses contemplated by the original estimate ie amounts paid in years after year in contrast a historical development analysis would attempt to determine whether the estimate for year was fair and reasonable by comparing the unpaid loss estimates made in year sec_1 through with the amounts subsequently paid in year sec_1 through with respect to losses contemplated by each of those estimatesdollar_figure the parties in this case dispute whether the service may use a hindsight analysis in determining whether a taxpayer’s reserves were fair and reasonable in general sec_1_832-4 requires that a taxpayer’s estimate of unpaid_losses be based upon the facts in each case and the company's experience with similar cases and authorizes the district_director to require the taxpayer to submit detailed information regarding its actual experience as is deemed necessary to establish the reasonableness of the deduction for losses_incurred thus whether a taxpayer’s estimate is fair and reasonable depends upon the information the taxpayer had at the time it made the estimate in determining whether a taxpayer’s estimate of calculating unpaid_losses is fair and reasonable therefore the service should consider the historical development of the taxpayer’s unpaid loss estimates for the years prior to the year in issue use of a historical development analysis is also consistent with the service’s goal of addressing the potential abuse associated with excessive unpaid loss estimates since a taxpayer that has overestimated its unpaid loss deduction for a particular taxable_year will typically be required to include any excess portion of the estimate in income in thus the rule_of thumb testing methodology set forth in comm mim r a no and described in revproc_75_56 was a historical development analysis rather than a hindsight analysis tam-112573-00 subsequent years only a consistent pattern of overstating estimates of unpaid_losses leads to substantial unwarranted tax deferraldollar_figure see hanover f 2d pincite accordingly the use of a hindsight analysis is not appropriate under sec_1_832-4 and revproc_75_56 rather the service should test reserves on the basis of a historical development analysisdollar_figure ii are contingent or anticipated asbestos and environmental losses a e allowable for federal_income_tax purposes since estimates of unpaid_losses can only be comprised of actual losses a taxpayer cannot establish reserves unless the underlying loss event has occurred see 88_tc_1050 estimated reserve for contingent future loss events is not allowable the parties in this case dispute whether taxpayers’ unpaid loss_reserves for a e liabilities are essentially contingency reserves ie reserves for loss events that have not occurred the service in its submission asserts that a portion of taxpayers’ unpaid loss_reserves represents a contingency reserve because taxpayers cannot establish any connection between the occurrence of insurable events and any liability attributable to that event particularly the field argues that taxpayers’ unpaid loss_reserves for a e liabilities are based in part upon unknown hazardous waste sites and undiscovered policies although taxpayers’ a e liabilities are inherently uncertain that fact alone does not establish that the reserves are non-deductible contingency reserves any unpaid loss estimate even if attributable to actual loss events is subject_to uncertainties however a non-deductible contingency reserve is one that is attributable to events that have not occurred taxpayers argue that their a e unpaid loss_reserves are not contingency reserves because the underlying liabilities existed at the time they estimated the reserves rather taxpayers explain that their estimated a e liabilities are for losses_incurred but not reported ibnr which are properly includible in their estimate of unpaid_losses see general dynamics u s pincite taxpayers argue that since these estimates are attributable to claims that have not been reported they are inherently uncertain but are not subject_to the type of contingencies contemplated by the term contingency reserve therefore where a taxpayer’s unpaid_losses in years prior to the year in issue have consistently proven to be greater than necessary the taxpayer should be aware that its methodology of calculating unpaid loss estimates may be flawed or that the data underlying such estimates may be unreliable we recognize that the court in hospital corp of america v commissioner tcmemo_1997_482 used a hindsight analysis in determining that a taxpayer failed to prove that its estimate of unpaid_losses was fair and reasonable the court however also based its conclusion on the taxpayer’s unsupported departure from its actuary’s recommended point estimate tam-112573-00 taxpayers in this case are potentially subject_to retroactive liability for claims arising under cercla and sites continue to be added to and removed from the npl therefore taxpayers’ liabilities arising from cercla during the years in issue were difficult to ascertain thus any attempt by taxpayers’ to estimate such losses may seem speculative in nature nevertheless if taxpayers based their estimates of a e losses on actual unpaid_losses rather than on anticipated losses arising from future loss events taxpayers’ estimates are properly includible in its reserve for unpaid_losses if the estimates are fair and reasonable in amountdollar_figure thus the fact that taxpayers’ a e unpaid loss liabilities are subject_to contingencies does not render estimates of such liabilities nondeductible contingency reserves iii whether the change in year from a non-actuarial to an actuarial calculation of unpaid a e losses constitutes a change in method_of_accounting the parties dispute whether taxpayers changed their method_of_accounting for a e reserves in year specifically for several years leading up to year taxpayers primarily used managerial judgment to estimate unpaid_losses for environmental claims that were incurred but not reported ibnr in year however a performed an in depth survey to actuarially estimate the taxpayer’s ibnr reserves the parties dispute whether taxpayers’ change in year from a non-actuarial to an actuarial method of estimating its unpaid_losses constitutes a change in its method_of_accounting the change described is not a change in taxpayers’ method_of_accounting assuming that taxpayers estimated reserves on the basis of actual unpaid_losses in year and in prior years taxpayers’ relative reliance on actuarial rather than managerial judgment from one year to the next is simply a change in the manner of calculating the estimate a similar issue was addressed in plr in that ruling the taxpayer had been using a flawed paid-to-paid method to compute its reserves for unpaid loss adjustment expenses and changed to a different paid-to-paid method citing sec_1 e ii b regarding adjustments in reserve for bad_debts the service concluded that the taxpayer’s change in the manner in which it computed its reserves is not a change in basis of accounting the service reasoned that a reserve_method of accounting is an estimation method subject_to a standard of reasonableness the request for technical_advice at page seeks our views as to whether certain events regarding a e losses must occur before taxpayers are permitted to establish a reserve in general taxpayers are entitled to base their ibnr loss estimate for a e liabilities upon the occurrence of event that gives rise to the liability see sears f 2d pincite it is beyond our jurisdiction to determine whether a certain event gives rise to a liability under cercla tam-112573-00 accordingly taxpayers’ enhanced reliance on actuarial techniques in year does not result in a change in its method_of_accounting assuming that taxpayers’ were basing their estimates on actual unpaid_losses prior to year we note however that if taxpayers’ change in the manner in which it estimated actual unpaid_losses for year yielded a result that is not fair and reasonable the service may make an adjustment on that basis caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
